
	

113 S814 IS: Protecting Communities from Chemical Explosions Act of 2013
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 814
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Reid (for
			 Mr. Lautenberg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide stronger penalties for violations of the
		  Chemical Facility Anti-Terrorism Standards.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Communities from Chemical
			 Explosions Act of 2013.
		2.Civil and criminal
			 penalties for violations of Chemical Facility Anti-Terrorism
			 StandardsSection 550(d) of
			 the Department of Homeland Security Appropriations Act, 2007 (6 U.S.C. 121
			 note) is amended—
			(1)by inserting
			 (1) before Any person; and
			(2)by adding at the
			 end the following:
				
					(2)Any owner or operator of a chemical
				facility that holds a quantity of a chemical of interest that is at or above
				the screening threshold quantity established under the interim final
				regulations issued under this section and that does not file a Chemical
				Security Assessment Tool Top-Screen with the Department of Homeland Security
				shall be liable for a civil penalty under section 70119(a) of title 46, United
				States Code.
					(3)(A)It shall be unlawful
				for an officer of an entity that owns or operates, or an owner or operator of,
				a chemical facility that holds a quantity of a chemical of interest that is at
				or above the screening threshold quantity established under the interim final
				regulations issued under this section to intentionally fail to file a Chemical
				Security Assessment Tool Top-Screen with the Department of Homeland
				Security.
						(B)Any person who violates subparagraph
				(A) shall be fined under title 18, United States Code, imprisoned for not more
				than 6 years, or
				both.
						.
			
